Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 1 of 34




 1           IN THE UNITED STATES COURT OF FEDERAL CLAIMS
 2
 3
 4   MOHAMAD E. TAHA (Deceased),        )
 5         and                          )
 6   SANAA M. YASSIN, his wife,         ) Case No.
 7         Plaintiffs,                  ) 17-1174T
 8                     vs.              )
 9   UNITED STATES OF AMERICA,          )
10         Defendant.                   )
11
12
13
14                               Suite 716
15             Howard T. Markey National Courts Building
16                         717 Madison Place, N.W.
17                            Washington, D.C.
18                     Thursday, September 5, 2019
19                               2:30 p.m.
20                                 Hearing
21
22               BEFORE:   THE HONORABLE CHARLES F. LETTOW
23
24
25   Transcribed by:       Sara J. Vance, CERT
 Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 2 of 34



                                                                        2
Mohamad E. Taha, et al. v. USA                                    9/5/2019

  1   APPEARANCES:
  2   ON BEHALF OF THE PLAINTIFF:
  3               ALI M. TAHA
  4               247 Dove Trail
  5               Bradenton, Florida     34212
  6               (941) 896-3471
  7
  8   ON BEHALF OF THE DEFENDANT:
  9               ELIZABETH A. KANYER, ESQ.
 10               DAVID PINCUS, ESQ.
 11               U.S. Department of Justice - Tax Division
 12               Post Office Box 480
 13               Ben Franklin Station
 14               Washington, DC     20044
 15               (202) 514-0600 / (202) 514-9440 (fax)
 16               elizabeth.a.kanyer@usdoj.gov
 17
 18
 19
 20
 21
 22
 23
 24
 25


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
 Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 3 of 34



                                                                        3
Mohamad E. Taha, et al. v. USA                                    9/5/2019

  1                        P R O C E E D I N G S
  2                        -      -    -      -    -
  3                (Proceedings called to order, 2:30 p.m.)
  4                THE COURT:    Good afternoon.
  5                MS. KANYER:    Good afternoon, Your Honor.
  6                MR. TAHA:     Good afternoon, Your Honor.
  7                THE COURT:    Thank you.   It sounds like we’re
  8   ready to begin, and we shall.        The case before the Court
  9   this afternoon is Mohamad E. Taha and others versus
 10   [brief audio lapse] 4.       We’re here to address the
 11   Plaintiffs’ motion for a protective order or a motion to
 12   abort their claim for tax refund if the protective order
 13   is denied.    We have the Government’s response, and we
 14   also have Plaintiffs’ reply.
 15               Somewhat unusually, I’m going to ask Mr. Taha
 16   if you will take just a minute or so to explain the basis
 17   for your motion, although we’ve certainly taken a look at
 18   the papers.    But if you would -- go ahead.
 19               MS. KANYER:     Sorry, Your Honor.   I just wanted
 20   to mention that my chief, David Pincus, is also here with
 21   me.
 22               THE COURT:     Aah, good.   Welcome, Mr. Pincus.
 23               MR. PINCUS:     Thank you, Judge Lettow.
 24               THE COURT:     Mr. Taha, can you just take a
 25   minute or so -- not like an extended exegesis, but just


                         For The Record, Inc.
            (301) 870-8025 - www.ftrinc.net - (800) 921-5555
 Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 4 of 34



                                                                        4
Mohamad E. Taha, et al. v. USA                                    9/5/2019

  1   indicate what the broad basis for your motion is.
  2                MR. TAHA:     Well, Your Honor, the basis is
  3   really at least a couple of issues, serious issues.
  4   The first one was counsel’s office harassing to my
  5   family.    That was -- to me, that was serious and uncalled
  6   for.    And those -- that harassment, as I mentioned it in
  7   my motion, on behalf of Plaintiffs, that harassment
  8   included several telephone calls.       And those telephone
  9   calls included other phone calls that when I responded to
 10   the -- to answer the phone calls from counsel’s office, I
 11   was hung up on, I don’t know.       That, to me, Your Honor,
 12   that is really harassing us.
 13                And I have a family member who, number one, is
 14   my wife.     She answers of -- of the phone call from
 15   counsel’s office, and she was really furious at me why
 16   was she involved and getting questions about so-and-so,
 17   where they live, and being served subpoenas maybe in the
 18   future.    And the other thing is another family member,
 19   who is in California, she was as well called for the same
 20   questioning.
 21                That’s why, in essence, I said I cannot expose
 22   my family to such harassment.       And everything else just
 23   to recover on behalf of the Plaintiffs $14,000.           To me, I
 24   basically came to the conclusion it’s not worth it at all
 25   to get my family exposed to such harassment.


                          For The Record, Inc.
             (301) 870-8025 - www.ftrinc.net - (800) 921-5555
 Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 5 of 34



                                                                        5
Mohamad E. Taha, et al. v. USA                                    9/5/2019

  1               The other issue is that I believed counsel’s
  2   office -- or actually counsel herself -- with respect,
  3   she violated your order.       Your order specifically
  4   mentioned Rules 26 through 37 to complete the discovery.
  5   And when I receive a copy of subpoenas in accordance to
  6   Rule 45, that basically prompt me -- prompted me to
  7   object to that subpoena because it’s not within your
  8   rules, Your Honor.       When you specifically made a
  9   clarification to my request for the discovery, you
 10   specifically said Rules 26 through 37 are the basis for
 11   the discovery.
 12               THE COURT:     Thank you.
 13               And I wonder if, Ms. Kanyer, would you announce
 14   yourself as counsel for the Government.
 15               MS. KANYER:    Sure, Your Honor.    Elizabeth
 16   Kanyer for the United States.
 17               THE COURT:     And would you please give me a
 18   minute or so’s response to Mr. Taha’s claims.
 19               MS. KANYER:    Sure, Your Honor.    You know, we
 20   object to the protective order.         We view this as another
 21   missive by which Plaintiffs are attempting to foreclose
 22   our ability to conduct discovery in this case.          You know,
 23   first of all, we don’t believe that the subpoenas are a
 24   form of -- or we don’t believe that we violated the
 25   Court’s order because the subpoenas are a form of


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
 Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 6 of 34



                                                                          6
Mohamad E. Taha, et al. v. USA                                    9/5/2019

  1   discovery.
  2               Case law suggests or says that the subpoenas
  3   are a form of discovery.      We cited a number of cases to
  4   Your Honor, such as Marvin Lumber and McDonald’s, which
  5   collects a number of cases.      Marvin Lumber described
  6   that, you know, the Rule 45 subpoenas are encompassed
  7   within the discovery rules.      There’s also uniformity
  8   amongst the other rules such as Rule 34 and Rule 30
  9   related to depositions as well as request for production
 10   of documents.
 11               We also believe that Plaintiffs haven’t shown
 12   that there was good cause for a protective order.            With
 13   respect to the bonding companies, Plaintiff hasn’t said
 14   anything why there’s any sort of harm or undue burden.
 15   With regard to the other shareholders, we admittedly did
 16   call the shareholders to see if they would -- wanted to
 17   waive service as opposed to getting a formal processor.
 18               My understanding of how it happened was that we
 19   had a list of numbers and addresses, and so we called
 20   those numbers to see whether we could get a hold of
 21   anybody.    We weren’t able to get a hold of anybody, so a
 22   litigation assistant, she, you know, reached out a couple
 23   of times to see so we didn’t have to have people show up
 24   at their house or try to track them down.        We felt like
 25   that would be more trouble.      So we went about it at that


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
 Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 7 of 34



                                                                        7
Mohamad E. Taha, et al. v. USA                                    9/5/2019

  1   route.
  2                But we don’t believe at this point Plaintiffs
  3   have met their burden to show that a protective order is
  4   warranted in this case.
  5                THE COURT:    Thank you.    The Court notes that
  6   this is really the fourth occasion to address the
  7   discovery following -- that’s needed following a Court of
  8   Appeals remand.     And that discovery is necessary to
  9   address the very specific and discrete questions that the
 10   Court of Appeals raised about a potentially meritorious
 11   claim that Plaintiffs have.
 12               We ought to stop this at some point and
 13   essentially go on and complete discovery.        We do have a
 14   scheduling order in place that contemplates completion of
 15   discovery by the 4th -- fact discovery by the 4th of
 16   October.    And we also have a trial scheduled for December
 17   9th and 10th in the Tampa area.         I think we have a
 18   courtroom.    I think it’s in the Bankruptcy Court.
 19   Scheduling a courtroom in Tampa in December, especially
 20   early, mid-December, is not easy, and we’ve done it as
 21   far as I can tell.
 22               So what I propose to do is address the need for
 23   completion of discovery in an expeditious manner and for
 24   preparation of trial.      It should be a relatively simple
 25   trial, given the discrete issues that have been


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
 Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 8 of 34



                                                                           8
Mohamad E. Taha, et al. v. USA                                    9/5/2019

  1   identified.
  2               Mr. Taha, are you willing to -- well, let me
  3   just note also that Rule 45 is encompassed specifically
  4   within the discovery rules.        It’s cited there as an
  5   adjunct basically.      So the objection, Mr. Taha, you have
  6   regarding that Rule 45 as being outside the discovery
  7   rules is not well taken.
  8               Then let’s deal with the issues of the
  9   shareholders and your response in complete form to the
 10   Government’s discovery request.       What do you say about
 11   that specifically?
 12               MR. TAHA:      Well, Your Honor, I disagree.      There
 13   is nothing -- nothing that counsel requested from the
 14   bonding companies that I have not provided.         There is
 15   nothing that she requested that I have not provided.            If
 16   counsel wants a full copy of the complaint by the bonding
 17   companies, that can be done on the Government’s cost
 18   because they are voluminous.       And there is more than one
 19   complaint by bonding companies.       Actually, I didn’t even
 20   mention others.
 21               Anyway, Your Honor, if you want to change your
 22   rules for the discovery that you issued specifically
 23   between Rules 26 through 37, of course, it’s your right
 24   to do that.    But I disagree to it because you were
 25   specific because when I requested a clarification for


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
 Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 9 of 34



                                                                        9
Mohamad E. Taha, et al. v. USA                                    9/5/2019

  1   your discovery, you came back and you issued an order,
  2   and you respectfully and kindly clarified my request for
  3   the clarification to the discovery.        And you specifically
  4   said 26 through 37.        If you want to change that to
  5   include 45, I cannot do anything about it.        It’s your
  6   right, but I basically disagree with your assessment that
  7   it’s part of the discovery.
  8               What is part of the discovery that is not
  9   included between the Rule 26 through 37?        Subpoenas?
 10   That -- that’s not -- that’s not just.
 11               THE COURT:     Part of the problem, Mr. Taha, is
 12   that the discovery rules in 26 through 37 make reference
 13   to and incorporate Rule 45 as an alternative means for
 14   gaining responses.      Do you understand?
 15               MR. TAHA:      I didn’t -- I didn’t -- I’m sorry, I
 16   didn’t see that.
 17               THE COURT:     Well, it’s just an adjunct to the
 18   rules.   It essentially provides an alternate route for
 19   obtaining responses.       So that’s why the Court sees no
 20   need whatsoever to revise or amend any of its prior
 21   orders on scheduling discovery or dealing with discovery
 22   in this case.
 23               Let’s talk a little bit about the Government’s
 24   proposed subpoenas to the bonding companies.         Ms. Kanyer,
 25   have those subpoenas actually been issued?


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 10 of 34



                                                                        10
Mohamad E. Taha, et al. v. USA                                 9/5/2019

  1                MS. KANYER:     Those subpoenas have been issued.
  2                THE COURT:     Have you received responses?
  3                MS. KANYER:     I have received partial responses
  4   somewhat recently from those two bonding companies.
  5                THE COURT:     All right.    When you say “partial
  6   responses,” are there still matters outstanding?
  7                MS. KANYER:     Yes, from based on my review, they
  8   were incomplete responses to the subpoenas.          So my intent
  9   is to go back, but I was awaiting this hearing before
 10   going back.
 11               THE COURT:     Well, that’s understandable.     Let’s
 12   talk a little bit about the fact or not that the
 13   responses basically are intended to furnish the
 14   additional materials that Mr. Taha has not provided in
 15   response to requests to him.       Is that what you’re driving
 16   at?
 17               MS. KANYER:     Twofold.     One is, yes, to get the
 18   complete documents.        I believe in Plaintiffs’ reply
 19   Plaintiffs said that only the first page was really
 20   necessary, and we disagree.       I’d like to see the entire
 21   final judgments related to this case -- or related to
 22   that case.
 23               With respect to the bonding companies, I think
 24   they directly speak to the issue of worthlessness.
 25   Plaintiffs have been alleging that the purported debt


                         For The Record, Inc.
            (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 11 of 34



                                                                      11
Mohamad E. Taha, et al. v. USA                                 9/5/2019

  1   became worthless in 2004, and the bonding companies, I
  2   think, can directly speak to that.          They -- you know,
  3   whether or not there were payments happening outside of
  4   the 2004 time period, I think they’ll have direct
  5   information related to that as far as Atek Corporation is
  6   concerned.
  7              THE COURT:       All right.    Thank you.
  8              Mr. Taha, do you have any objection to the
  9   subpoenas to the bonding companies?
 10              MR. TAHA:       Your Honor, she didn’t -- counsel
 11   already has done that.
 12              THE COURT:      Well, I understand.
 13              MR. TAHA:       And my point is -- my point, Your
 14   Honor, I’m convinced that counsel is not going to get any
 15   more than what I have provided.          I have provided the
 16   bonding companies’ letters to the project owners to --
 17   not to release any funds to Atek Construction, that
 18   number one issue that harmed Atek Construction by the
 19   bonding company.
 20              In addition, and more essentially to that, is
 21   the bonding companies’ complaints in court, and the -- in
 22   the United States District Court of California.         Your
 23   Honor, I provided probably more than what the bonding
 24   companies have provided or will provide, and they’re not
 25   going to give Ms. -- counsel any feedback to worthless


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 12 of 34



                                                                       12
Mohamad E. Taha, et al. v. USA                                9/5/2019

  1   debt that actually bonding companies have (inaudible)
  2   Atek.   They’re not going to admit they (inaudible) Atek.
  3   They’re going to probably say -- I don’t know what
  4   they’re going to say.       I cannot speak on their behalf,
  5   but their complaints speak for themselves, Your Honor, as
  6   far as Atek going out of business in the year 2004.
  7              THE COURT:      Well, if the bonding companies
  8   come up with dissimilar information, that will just,
  9   in effect, verify what you have already provided.           If
 10   they come up with additional information, that might
 11   assuage the Government’s concern that they don’t have a
 12   full record on which to act.      So the Court really takes
 13   that -- the objection to the subpoenas to the bonding
 14   companies as being unavailing.
 15              Let’s talk a little bit about the efforts to
 16   reach -- I take it it’s yourself, Moussa Taha, and I’m
 17   going to mispronounce this name, Eyad Khalil.
 18              Are those people the others that, Ms. Kanyer,
 19   you’re attempting to reach?
 20              MS. KANYER:     Yeah, that’s correct.
 21              THE COURT:      And on what basis are you
 22   attempting to reach them?
 23              MS. KANYER:     As they were former shareholders
 24   at Atek Corporation, we believe that they will have
 25   unique information related to what we view as the three


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 13 of 34



                                                                        13
Mohamad E. Taha, et al. v. USA                                9/5/2019

  1   issues related to the bad business debt portion, which
  2   looks at, you know, whether it’s bona fide debt or a
  3   capital contribution, whether it’s business bad debt or
  4   nonbusiness bad debt, and then again the worthlessness.
  5   We think that they will have direct information relating
  6   to the operations of Atek, when it went out of business,
  7   Mr. Taha -- Plaintiff Taha’s role in Atek Corporation.
  8   And we think that they can speak directly to that
  9   information.
 10               THE COURT:     Mr. Taha, what is the basis for
 11   your objection to those contacts?
 12               MR. TAHA:      Your Honor, they are not relevant to
 13   the case.   They aren’t -- they are totally -- even if
 14   counsel succeeds in making her contacts, they know
 15   nothing about business bad debt.       They wouldn’t even know
 16   what business bad debt -- all they would know, Your
 17   Honor, is that Atek lost everything.       That’s it.       And
 18   Atek filed form 1120S income tax return that shows losses
 19   -- huge losses because of the bonding company taking --
 20   takeover of Atek.
 21               Again, those -- those people are not going to
 22   be able to know what business bad debt is.        They know
 23   nothing about this -- this current case of Plaintiffs in
 24   requesting a claim for a tax refund.       They know nothing.
 25               THE COURT:     Well --


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 14 of 34



                                                                      14
Mohamad E. Taha, et al. v. USA                                  9/5/2019

  1                MR. TAHA:     So in my opinion, Your Honor, it’s
  2   nothing but harassment, right or wrong, but that’s what I
  3   believe we’re in.       The other thing, Your Honor, is -- I’m
  4   sorry, I’m a little bit getting -- I’m sorry to say I’m
  5   really frustrated, Your Honor, because this is -- I’m
  6   going -- I’m getting to the point, and I’m going to
  7   mention to you, Your Honor, is it possible that you abort
  8   the case?
  9                THE COURT:     Well, you could always dismiss the
 10   case voluntarily.
 11               MR. TAHA:      No, no, no.   I requested an
 12   abortment.
 13               THE COURT:     Well, it’s not abort the case, but
 14   it’s a voluntary dismissal.        You could always do that,
 15   but the problem is, Mr. Taha, that you’re representing a
 16   couple of people, that is Mohamed E. Taha and Sanaa M.
 17   Yassin, who have a potentially meritorious claim.
 18               MR. TAHA:      That is true, Your Honor.
 19               THE COURT:     What?
 20               MR. TAHA:      That is true.
 21               THE COURT:     Well --
 22               MR. TAHA:      And I’m representing them because I
 23   felt I was -- I have been and continue to be responsible
 24   for them.
 25               THE COURT:     Well, why don’t you just -- you’re


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 15 of 34



                                                                        15
Mohamad E. Taha, et al. v. USA                                 9/5/2019

  1   spending -- I just offer the observation, and it’s just
  2   an observation, it’s not telling you what to do, but I’m
  3   suggesting that we’re spending more time dealing with
  4   protective orders and blocking discovery requests and
  5   that sort of thing than we would be actually just going
  6   forward with simple discovery and then trial.
  7              This is not something that has lots of legal
  8   issues independent of factual issues.          We just need to
  9   move forward on the factual issues very promptly and let
 10   the legal issues play out against the facts that are
 11   established by the fact discovery.         It’s that simple.
 12   It’s not an astonishingly broad case.
 13              Let me ask a question.      Are you a shareholder,
 14   or were you a shareholder, in Atek?
 15              MR. TAHA:       Of course, Your Honor.
 16              THE COURT:      Who --
 17              MR. TAHA:       It’s on the record.
 18              THE COURT:      -- all right.     Who -- do you have a
 19   relationship with Moussa Taha and Eyad Khalil?          How are
 20   they related to you, if they are at all?
 21              MR. TAHA:       He’s related.   He’s one of the --
 22   he’s a relative.
 23              THE COURT:      He is?   And --
 24              MR. TAHA:       I mentioned that everyone was, Your
 25   Honor.


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 16 of 34



                                                                      16
Mohamad E. Taha, et al. v. USA                                9/5/2019

  1                THE COURT:     All right.
  2                MR. TAHA:     I mentioned that.
  3                THE COURT:     All right.   And Khalil is also a
  4   relative?
  5                MR. TAHA:     He -- I thought you were referring
  6   to him.   You said Eyad Khalil, and he’s a relative.
  7                THE COURT:     Okay, that helps.   Well, if they
  8   would just answer within their own personal knowledge and
  9   their knowledge of the law as well, simple subpoenas,
 10   that should suffice to eliminate any possible harassment.
 11   They really are not being, I don’t think, being harassed.
 12   They’re just being asked, I hope, to answer a few
 13   questions.
 14               MR. TAHA:      Your Honor, when I get four or five,
 15   six phone calls, some of which I was hung up on for
 16   whatever reason because they don’t want to hear me again,
 17   and my wife ended up answering one of the phone calls, my
 18   wife was not happy about getting involved and
 19   questioning.
 20               My wife and other members are -- of my family
 21   has -- they have nothing to do with the case.        They
 22   have nothing to do with Atek, Your Honor, nothing.          There
 23   is -- their names are not ever mentioned in any lawsuit
 24   or claims by the bonding companies.
 25               THE COURT:     Let’s just stop a minute.


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 17 of 34



                                                                     17
Mohamad E. Taha, et al. v. USA                                9/5/2019

  1                Ms. Kanyer, are you reaching beyond the three
  2   names that you’ve identified in your response to Mr.
  3   Ali’s motion?
  4                MS. KANYER:     No.   We’re just anticipating
  5   issuing subpoenas to those three.        I think what happened
  6   was our list of information, it had a number of different
  7   numbers on there that didn’t go to voicemail.        And so my
  8   understanding is that our litigation assistant who is
  9   making these phone calls, you know, was kind of hoping
 10   that one of these would actually reach somebody, and so
 11   she, I think, left voicemails but wasn’t sure if that was
 12   the right contact information.        And so, you know, to the
 13   extent there were multiple calls, that’s why.
 14              THE COURT:      All right, thank you.
 15              MR. TAHA:       Your Honor, I disagree with that.
 16   That was not true, Your Honor.
 17              THE COURT:      In what respect was it not true in
 18   your view?
 19              MR. TAHA:       My family member, Your Honor, in
 20   California -- a family member, it’s my daughter, she
 21   was contacted by Ms. -- by Ms. Kanyer’s assistant, and
 22   that -- that was not what I -- that’s not what I heard
 23   from Ms. Kanyer saying it as a fact.        My daughter in
 24   California, she was contacted.        Why did she say, no, I
 25   did not contact any other family members of Mr. Taha?


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 18 of 34



                                                                      18
Mohamad E. Taha, et al. v. USA                                  9/5/2019

  1   She did.   She -- her counsel talked to my wife.
  2              THE COURT:      Well --
  3              MR. TAHA:       It was a -- it was a coincidence or
  4   not, my wife beat me to the phone and she answered the
  5   phone.   So that is additional to the other family member
  6   in California, Your Honor.       And denying that is totally
  7   wrong.
  8              THE COURT:      All right.   Let’s just ask Ms.
  9   Kanyer, did you talk with or did someone on your behalf
 10   talk with Mr. Taha’s daughter?
 11              MS. KANYER:      Not that I’m aware of.   We
 12   received from our librarian a list of numbers that were
 13   related to these individuals, and there were -- my
 14   recollection -- numerous numbers related to each
 15   individual.    And so we attempted to reach them at a
 16   couple of the numbers that were on the list.         And so I
 17   can envision how it might have happened if it was
 18   correlated to the wrong person, but it was not
 19   intended to reach anyone other than those three people
 20   we listed -- Moussa, Ali, and Eyad.
 21              THE COURT:      Thank you.   The Court will actually
 22   deny the motion for a protective order on that basis.
 23   There really isn’t any showing of harassment.        The
 24   subpoenas may be issued.       We’ll try to issue an order in
 25   that respect tomorrow.


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 19 of 34



                                                                      19
Mohamad E. Taha, et al. v. USA                                 9/5/2019

  1               What I’m concerned about is the base proof
  2   whether the Plaintiffs filed a claim for refund
  3   respecting 2003 taxes.       What is the progress on that, Ms.
  4   Kanyer?
  5               MS. KANYER:     I’m sorry, Your Honor, can you
  6   repeat your question?       I’m not sure exactly what you’re
  7   wanting us to respond to.
  8               THE COURT:     Well, the base question the Court
  9   of Appeals identified and the Court had identified
 10   earlier in the proceedings in the case was whether the
 11   claimants had filed a claim for refund respecting their
 12   2003 taxes.
 13               MS. KANYER:    With the IRS?
 14               THE COURT:     Yes.
 15               MS. KANYER:    Your Honor, we haven’t received
 16   any additional information that Plaintiffs filed a claim
 17   outside of what we had received previously.        Right now,
 18   we’re really looking at that business bad debt deduction
 19   issue, and that’s what the subpoenas have been related
 20   to.   And going forward, we anticipate taking depositions,
 21   and so that’s where we stand right now.
 22               I will note that because of these motions,
 23   we’ve lost about ten weeks where I’ve held subpoenas and
 24   discovery in abeyance pending the Court’s ruling on these
 25   motions.    So we’re a little concerned with a crunch for


                         For The Record, Inc.
            (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 20 of 34



                                                                      20
Mohamad E. Taha, et al. v. USA                                  9/5/2019

  1   time kind of further looking into these issues.
  2              THE COURT:       And the Court is really not
  3   inclined to extend the time for fact discovery any
  4   further than is specified in the scheduling order that
  5   was issued on April 16th, but let’s take that as it
  6   comes.
  7              Mr. Taha, how have you progressed in advancing
  8   the question whether or not a claim for refund was filed
  9   respecting the 2003 taxes?
 10              MR. TAHA:       Your Honor, another (inaudible) I
 11   don’t know if you recall, Your Honor, I objected or I
 12   expressed a concern about concentrating this trial on the
 13   2003 claim.    And you agreed to me that if 2003 claim was
 14   included in the actual 2004 claim -- 2004 claim includes
 15   both 2002 and 2003 tax refunds, excuse me.        And in a way
 16   you -- you -- I don’t know if it was a hint or it was a
 17   contemplation, but you, Your Honor, that you will
 18   consider the whole claim as claimed in the year 2004.
 19   And that year 2004 is a year within which the bad debt
 20   became worthless.
 21              THE COURT:      All right.
 22              MR. TAHA:       In addition to that, Your Honor --
 23              THE COURT:      Yes.
 24              MR. TAHA:       -- I refer you and counsel to the
 25   IRS letter of 2011, I believe it is February 2 --


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 21 of 34



                                                                     21
Mohamad E. Taha, et al. v. USA                                9/5/2019

  1   February 11 or 16, 2011, where the IRS acknowledged the
  2   2004 claim was correctly filed within the seven-year
  3   statute of limitations.
  4              THE COURT:      No, you did raise the fact that a
  5   claim for refund was made by filing an amended 2004 tax
  6   return on November 1, 2009.       And one of the problems is
  7   whether or not the 2004 amended tax return encompassed
  8   2003 as well, and you say it did.
  9              MR. TAHA:       Absolutely, Your Honor.
 10              THE COURT:      Ms. Kanyer, what is your position
 11   in that respect?
 12              MS. KANYER:      Our position is that for tax year
 13   2004, my understanding is that the Federal Circuit has
 14   already affirmed your ruling that the Court doesn’t have
 15   jurisdiction over a refund claim for 2004.
 16              THE COURT:      That’s true, but on the other hand,
 17   the question arises whether that amended return addressed
 18   2003 taxes as well.
 19              MS. KANYER:      I guess I’m not understanding the
 20   distinction.    And my understanding is that factually in
 21   2004, for tax year 2004, Plaintiffs attempted to file an
 22   amended return that included the amount paid for tax
 23   years 2002 and 2003.
 24              THE COURT:      Yes.
 25              MS. KANYER:      And in -- but the claim for refund


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 22 of 34



                                                                       22
Mohamad E. Taha, et al. v. USA                                9/5/2019

  1   for 2004 was dismissed for lack of jurisdiction and
  2   affirmed in the Federal Circuit.        So our view would be
  3   that the tax year related to 2004 would not be at issue.
  4   And we’re only looking at the tax -- or a refund claim
  5   for the 2003 tax year, which I believe is a little over
  6   $5,000.
  7              THE COURT:       So you think the only amount at
  8   issue is that that was actually paid in 2003; is that
  9   correct?
 10              MS. KANYER:      Correct.
 11              THE COURT:      Well, 2002 and 2004 taxes were
 12   specifically affirmed by the Court of Appeals, so they’re
 13   not at issue any longer, but we do have the interesting
 14   question whether or not the 2004 amended return wrapped
 15   in a claim for refund respecting 2003 taxes.
 16              MS. KANYER:      I think that’s an issue that I
 17   would have to look further into because it’s a little bit
 18   different, from my understanding, of the Federal
 19   Circuit’s ruling.
 20              THE COURT:      Well, I take it Mr. Taha is saying
 21   that -- well, he is saying that Plaintiffs filed an
 22   amended 2003 tax return, and the amended return was filed
 23   November 7th, and that that also sought a refund.           Is
 24   that correct, Mr. Taha?
 25              MR. TAHA:       Yes, Your Honor.


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 23 of 34



                                                                      23
Mohamad E. Taha, et al. v. USA                                9/5/2019

  1              THE COURT:       All right.
  2              MR. TAHA:       Your Honor, and let me make another
  3   comment in regard to what the Federal Circuit and your
  4   Court, Your Honor, both courts, I believe they made a
  5   mistake in breaking up -- specifically the Appeals Court,
  6   specifically it broke up the claim and made the mistake
  7   in ruling that it’s worth looking at 2003 only and forgot
  8   the 2002 as you denied it, or dismissed it earlier,
  9   actually dismissed both 2002 and 2003 claims filed within
 10   -- within 2004.
 11              But, anyway, when I filed a rehearing request
 12   to the Appeals Court, they did not consider it.         They
 13   ignored it, and they filed the remand to your Court to
 14   take care of.
 15              THE COURT:      Well, they did.
 16              MR. TAHA:       In essence -- in essence, Your
 17   Honor, there is a proof that the 2004 included both
 18   years, 2002 and 2003, for $14,127 -- or 177 dollars.
 19   There is a proof to that, and that 2004 claim, again and
 20   again, it was approved or determined by the IRS as
 21   correctly filed within the seven-year statute of
 22   limitation.    I cannot keep repeating the same thing over
 23   and over because I have done it and will continue
 24   reemphasizing this fact.
 25              THE COURT:      All right.    The Court will allow


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 24 of 34



                                                                        24
Mohamad E. Taha, et al. v. USA                                     9/5/2019

  1   you definitely to do that, Mr. Taha.          That’s not a
  2   problem.   I’m just trying to sort out factually what’s
  3   going on insofar as it’s possible to do so.
  4              MR. TAHA:       Yes.
  5              THE COURT:       Then we have the interesting
  6   question when Atek converted, if it did, the unpaid
  7   Subchapter S dividends into a loan.           And you have
  8   adverted to that, Mr. Taha.         When did that occur?
  9              MR. TAHA:       Your Honor, number one, there is no
 10   dividends as such.
 11              THE COURT:      Well, it wasn’t paid.     It was
 12   declared for tax purposes.         That’s what I’m driving at.
 13              MR. TAHA:       It was declared for tax purposes,
 14   and the Plaintiffs, Shareholder Mr. Mohamed Taha, paid
 15   his taxes due on that income that was received from Atek
 16   as a shareholder income.
 17              THE COURT:      Right.
 18              MR. TAHA:       I don’t know if that answers your
 19   question or if I understood your question correctly.
 20              THE COURT:      Well, was the unpaid amount, if you
 21   will, converted into a note --
 22              MR. TAHA:       Promissory note.
 23              THE COURT:      What?
 24              MR. TAHA:       It was -- Atek has returned a
 25   promissory note to its shareholders for money -- for


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 25 of 34



                                                                      25
Mohamad E. Taha, et al. v. USA                                 9/5/2019

  1   monies that were maintained in order to keep its
  2   operation ongoing.       So it issued the promissory note for
  3   the -- for the -- for the -- for the income that
  4   shareholders received as loans to Atek.
  5               THE COURT:      When did that --
  6               MR. TAHA:      There are promissory notes.
  7               THE COURT:      When were those promissory notes
  8   actually issued?
  9               MR. TAHA:      They were issued -- Your Honor,
 10   there -- I published them several times -- or not
 11   published them, I basically -- they were part of the
 12   proof of the evidence for the bad debt.
 13               THE COURT:     Right, I understand that.
 14               MR. TAHA:      They were provided.
 15               THE COURT:     I just --
 16               MR. TAHA:      They were provided.   They were --
 17   one was issued in two thousand -- I believe one -- for
 18   2002, it was issued in 2003; and for 2003, it was issued
 19   in 2004.
 20               THE COURT:      All right, but that’s helpful.
 21               And, Ms. Kanyer, you’re aware of that
 22   allegation; is that correct?
 23               MS. KANYER:      Yes.   We are aware of that
 24   allegation.    You know, we still believe that this is
 25   nonbusiness debt and that the notes -- it’s really a


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 26 of 34



                                                                       26
Mohamad E. Taha, et al. v. USA                                9/5/2019

  1   capital contribution and not a bona fide debt.
  2              THE COURT:       That’s a legal argument based on
  3   facts, but we’ll have to address that when we come to
  4   trial.
  5              Okay, I take it, Mr. Taha, it is possible to
  6   view Atek as a family business corporation, or a family
  7   enterprise.    Is that correct?
  8              MR. TAHA:       Yes, Your Honor.   Atek was a family-
  9   owned -- it was a private, family-owned, incorporated as
 10   an S corporation.
 11              THE COURT:      All right.    That’s something that
 12   will have to be established at trial, but you’ve
 13   definitely made that allegation and you’ve supported it.
 14              Okay.   I think we’re ready to --
 15              MR. TAHA:       Your Honor?
 16              THE COURT:      Yes.
 17              MR. TAHA:       May I make one other -- just a short
 18   comment here about whether the business -- the debt was a
 19   business debt?
 20              THE COURT:      Certainly.
 21              MR. TAHA:       Did the Government provide you, Your
 22   Honor, because it did not provide me with evidence except
 23   saying and more saying and more saying, Your Honor, that
 24   the debt was nonbusiness.         Did the Government provide you
 25   with evidence it was nonbusiness, Your Honor?        Whereas


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 27 of 34



                                                                        27
Mohamad E. Taha, et al. v. USA                                9/5/2019

  1   Plaintiffs did provide the courts with preponderance of
  2   evidence for it’s business bad debt, and that evidence
  3   was over a dozen documents that I provided on behalf of
  4   Plaintiffs that prove the debt was business debt because
  5   the bonding companies took over Atek and rendered Atek
  6   inoperative or whatever the term is, dissolved,
  7   dissolved.    Atek was dissolved.
  8               THE COURT:      Right.
  9               MR. TAHA:      I’m sorry.
 10               THE COURT:     No, I understand.   I think the
 11   Court understands your position.
 12               MR. TAHA:      I really -- Your Honor, again, there
 13   ought to be evidence of whatever the Government is
 14   alleging.
 15               THE COURT:     Well, we’ll find out.   That’s part
 16   of the exercise.    It’s just -- let me just emphasize to
 17   both parties, we ought to have the subpoenas issued to
 18   the shareholders; we ought to get responses; we ought to
 19   have the complete responses of the bonding companies; and
 20   then we ought to move forward with the preparations for
 21   trial.
 22               MS. KANYER:     Your Honor, I would like -- I plan
 23   to issue a notice for -- or a notice for a deposition.
 24   My concern is just the amount of time we have left.          We
 25   have less than four weeks left for getting these document


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 28 of 34



                                                                      28
Mohamad E. Taha, et al. v. USA                                  9/5/2019

  1   responses back and scheduling depositions.
  2              THE COURT:       If you want an extension -- well,
  3   you might be able to get the responses back.         On the
  4   other hand, a very short extension might be possible.           If
  5   so, you’re going to have to ask for it after you’ve
  6   issued the subpoenas and scheduled the depositions.
  7              MS. KANYER:       Okay.   Understood.   Thank you,
  8   Your Honor.
  9              THE COURT:       Thank you.
 10              MR. TAHA:       Your Honor, I have been -- I have
 11   been extremely -- I honestly believe, Your Honor, and --
 12   believe that I have been respectful.        I have been
 13   extremely cooperative.       I have been extremely
 14   volunteering in providing documents when I’m not supposed
 15   to do that as a counsel or as actually a representative.
 16              THE COURT:      Well --
 17              MR. TAHA:       But I have been cooperating with the
 18   Government.
 19              THE COURT:      Let me -- Mr. Taha, let me just
 20   interrupt to say, you have the burden of proof of
 21   establishing not only that a tax return -- asking for a
 22   refund, or, I’m sorry, it’s not a tax return, a refund
 23   claim was filed respecting 2003, and you have the
 24   responsibility of establishing that a business bad debt
 25   was involved.    And --


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 29 of 34



                                                                       29
Mohamad E. Taha, et al. v. USA                                 9/5/2019

  1               MR. TAHA:      Absolutely, Your Honor.   I agree
  2   with you.
  3               THE COURT:      All right.
  4               MR. TAHA:      Which I have.
  5               THE COURT:      Well, but that’s what I’m saying.
  6   Basically, let’s just let this play out.        We’re taking
  7   too much time on all these preliminary matters when we
  8   just ought to address it specifically and get on with the
  9   preparations for trial.        It will be a lot simpler and
 10   take less time from everyone.
 11               MR. TAHA:      I have -- okay, Your Honor.      I have
 12   two requests if you don’t mind.
 13               THE COURT:     Yes, yes.     No.
 14               MR. TAHA:      One request is not to harass my
 15   family.
 16               THE COURT:     Well, I think Ms. Kanyer is aware
 17   of the circumstances.
 18               MR. TAHA:      But counsel demands that, Your
 19   Honor, and I am willing to give you -- but I hate to do
 20   that -- I’m willing to dig out from the telephone
 21   companies all these phone calls that counsel did, or
 22   counsel’s assistant did.
 23               THE COURT:     Let’s put that in the past and save
 24   you the time and effort in undertaking that effort.
 25               MR. TAHA:      Okay.


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 30 of 34



                                                                    30
Mohamad E. Taha, et al. v. USA                                 9/5/2019

  1                THE COURT:     It’s just -- it’s not going to help
  2   in the preparation of the case.         Ms. Kanyer is well aware
  3   of your sensitivity.
  4                MS. KANYER:     Your Honor, may I ask -- maybe
  5   just a clarifying point?        We at this point don’t have
  6   contact information, so we don’t -- I don’t want to -- I
  7   don’t want to go and have to make multiple phone calls
  8   again.   We’re happy to get process service if that would
  9   be the most effective way of going about it, but if Mr.
 10   Taha has the information so that we can call the right
 11   person, it would be very much appreciated.
 12              THE COURT:      Why don’t you separately -- not on
 13   this conference or hearing -- but separately identify to
 14   Mr. Taha the persons to which you issue -- wish to issue
 15   subpoenas, and he can provide the information or not.
 16   Otherwise, you’re going to have to use process service.
 17              MS. KANYER:      Great.   Thank you.
 18              THE COURT:      Thank you.
 19              MR. TAHA:       My final request, Your Honor, is it
 20   possible -- due to affordability, is it possible to have
 21   the Court issue, if you want to call it, a hard copy of
 22   this conference?
 23              THE COURT:      Oh, the transcript would be
 24   available.    There’s no doubt about that.
 25              MR. TAHA:       Yeah, but it’s not affordable, Your


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 31 of 34



                                                                      31
Mohamad E. Taha, et al. v. USA                                  9/5/2019

  1   Honor.
  2              THE COURT:       It isn’t?
  3              MR. TAHA:       No.
  4              THE COURT:       Oh.   Ms. Kanyer, do you have a
  5   view?
  6              MS. KANYER:       We will be requesting the
  7   transcript, and we can provide Mr. Taha with a copy.
  8              THE COURT:       Does that satisfy you, Mr. Taha?
  9              MR. TAHA:       That would be appreciated, Your
 10   Honor.
 11              THE COURT:      All right.   That will help.     Thank
 12   you, Ms. Kanyer, and thank you, Mr. Taha.
 13              MR. TAHA:       Thank you so much.
 14              THE COURT:      No, that’s not a problem.     And the
 15   Court appreciates the cooperation of the parties in
 16   solving that small problem.
 17              Is there anything further that we can usefully
 18   address this afternoon?
 19              MR. TAHA:       Your Honor, I just would like to
 20   reemphasize what I have explained about counsel’s contact
 21   to my family.    I would like to reemphasize that, and I
 22   would not -- I know even Ms. Kanyer mentioned something
 23   in this regard, that she may refrain from contacting
 24   family members of my own.
 25              THE COURT:      Well, I think you can solve that


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 32 of 34



                                                                         32
Mohamad E. Taha, et al. v. USA                                9/5/2019

  1   problem by providing appropriate addresses and other
  2   contact information to Ms. Kanyer.
  3               MR. TAHA:      As long as the personnel are
  4   relevant to the case, Your Honor.
  5               THE COURT:      If they’re shareholders, then it’s
  6   allowed.
  7               MR. TAHA:      I’m sorry, Your Honor?
  8               THE COURT:      If they’re shareholders or were
  9   shareholders in Atek, it’s allowable.
 10               MR. TAHA:      My wife is not a shareholder, Your
 11   Honor.
 12               THE COURT:      No, I understand.   I don’t think
 13   Ms. Kanyer has any interest in contacting your wife.
 14               MR. TAHA:      Or my daughter.
 15               THE COURT:      Or your daughter.
 16               MR. TAHA:      I’ll take her word and your word,
 17   Your Honor.
 18               THE COURT:      All right, good.    We try to be
 19   responsible and otherwise address things in a manner --
 20   as a matter of justice.        And I’m sure Ms. Kanyer would
 21   have the same view.
 22               MS. KANYER:      Your Honor, that is correct.      I
 23   will note that if you look at the promissory note, there
 24   is a notary stamp by Tamara Taha, so I wouldn’t say that
 25   I won’t have any questions related to that, but I don’t


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 33 of 34



                                                                    33
Mohamad E. Taha, et al. v. USA                                9/5/2019

  1   anticipate subpoenaing or taking a deposition of Ms.
  2   Taha.
  3               THE COURT:      All right.   Thank you for the
  4   clarification.
  5               Anything further, Mr. Taha?
  6               MR. TAHA:      No, Your Honor.
  7               THE COURT:      All right, thank you.
  8               Ms. Kanyer?
  9               MS. KANYER:      Nothing from the Government, Your
 10   Honor.
 11               THE COURT:     Thank you.    We’ll try to issue an
 12   order tomorrow.
 13               MS. KANYER:     Thank you, Your Honor.
 14               THE COURT:     All right.
 15               MR. TAHA:      Thank you, Your Honor.
 16               THE COURT:     All right.    Thank you, indeed.
 17               (Whereupon, at 3:13 p.m., the hearing was
 18   adjourned.)
 19
 20
 21
 22
 23
 24
 25


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:17-cv-01174-CFL Document 55 Filed 09/19/19 Page 34 of 34



                                                                   34
Mohamad E. Taha, et al. v. USA                                9/5/2019

  1                      CERTIFICATE OF TRANSCRIBER
  2
  3               I, Sara J. Vance, court-approved transcriber,
  4   certify that the foregoing is a correct transcript from
  5   the official electronic sound recording of the
  6   proceedings in the above-titled matter.
  7
  8
  9
 10   DATE:   9/16/19              s/Sara J. Vance
 11                                SARA J. VANCE, CERT
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
